Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 6, 2022.

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1-15, drawn to a nanocage.
In light of Applicant’s amendment to the independent Claim 1 of Group I, constructively electing the alterative structural feature of the nanocage species to be the combination of the cargo molecule, the release molecule and stimuli-responsive shell, the nanocage composition of the Group I product is now structurally concordant with the nanocage composition of the Group II method. The Examiner hereby rejoins Groups I and II. 

Applicant has elected without traverse the following species, wherein:
i) the alterative structural feature of the nanocage species is the cargo molecule (previously recited in Claim 2, now recited in amended independent Claim 1) in combination with the release molecule and stimuli-responsive shell (previously recited in Claim 2, now recited in amended independent Claim 1); 
ii) the alternative cargo is doxorubicin, as recited in Claim 7; 
iii) the alternative release molecule is a nuclease (pg 37, lines 4-6); and 
iv) the alternative stimuli-responsive shell is pH, as recited in Claim 4.

Amendments
           Applicant's amendments, filed April 6, 2022, is acknowledged. Applicant has cancelled Claims 2-4, 16-58, and 63, amended Claims 1, 10, and 59, and withdrawn Claims 5, 8-15, and 62.
Claims 1, 5-15, and 59-62 are pending.
	Claims 5, 8-15, and 62 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, to wit, non-elected alternative structural species targeting moiety, non-elected alternative structural species surface modifier and/or non-elected alternative cargo molecule species, there being no allowable generic or linking claim. 
	Claims 1, 6-7, and 59-61 are under consideration. 

Priority
This application is a 371 of PCT/US16/46353 filed on August 10, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/203,123 filed on August 10, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	Claim 59 is objected to because of the following informalities: 
	The phrase “and effective amount” should be “an effective amount”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claims 1, 6-7, and 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “nanoclew” and “woven nanoclew” are indefinite because the specification does not clearly define the term. Rather, the meets and bounds of “nanoclew” and “woven nanoclew” appear to be an arbitrary and subjective determination. 
The specification discloses the DNA “nanoclew” as a “cocoon matrix” (pg 47, lines 18-19), whereby the DNA structure is “woven” by rolling circle amplification (pg 44, lines 28-32). The terms “woven” and “cocoon matrix” appear to be relative terms, for which the specification fails to disclose what does/does not objectively constitute “woven” or “cocoon matrix”.
Lee et al (Nature Nanotechnol. 7: 816-820, 2012) is considered relevant prior art for having taught the formation of DNA nanostructures woven by rolling circle amplification (pg 816, col. 1; Figure 4b). Lee et al taught wherein the circular DNA template naturally comprises a plurality of palindromic units (Figure S1). However, Lee et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”. Rather, Lee et al describe the structures as “DNA bird nest” (pg 816, col. 2). 
deVries et al (J. Controlled Release 172: 467-483, 2013) is considered relevant prior art for having taught the formation of DNA tetrahedron nanostructures (pg 469, col. 1) or DNA nanotubes (pg 474, col. 1; Figure 14) woven by rolling circle amplification. However, deVries et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”.
Ouyang et al (Small 9(18): 3082-3087, 2013) is considered relevant prior art for having taught the formation of DNA origami nanostructures woven by rolling circle amplification (Title; Figure 1). However, Ouyang et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”.
Zhu et al (J. Am. Chem. Soc. 135: 16438-16445, 2013; of record in specification) is considered relevant prior art for having taught the formation of DNA origami nanostructures woven by rolling circle amplification (Abstract; Figures 1-3). However, Zhu et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”. Rather, Zhu et al describe the structures as “DNA nanoflowers” (Title). 
Ali et al (Chem. Soc. Rev. 43: 3324-3341, March 18, 2014; of record in specification) is considered relevant prior art for having taught the formation of DNA nanostructures, such as DNA origami, nanotubes, nanoribbons, metamaterials, and triangular “rungs” woven by rolling circle amplification (Abstract; pg 3334, col. 1). However, Ali et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”.
A DNA nanostructure “woven” or otherwise synthesized by rolling circle amplification is not sufficient in and of itself to objective distinguish a first DNA nanostructure created by rolling circle amplification that is not a “nanoclew” from a second DNA nanostructure created by rolling circle amplification that is objectively recognized to be a “nanoclew”. Those of ordinary skill in the art recognized that the resulting DNA nanostructure changes in response to a plurality of different reaction variables. The instant specification fails to disclose the common core reaction conditions that necessarily create a “nanoclew”, as opposed to reaction conditions that do not create a “nanoclew”. The metes and bounds of DNA nanostructures that fulfills “nanoclew” and/or “woven nanoclew” as opposed to DNA nanostructures that do not fulfill “nanoclew” and/or “woven nanoclew” are unclear. Rather, it appears that ascribing “nanoclew” to a DNA nanostructure is an arbitrary and subjective determination. The specification fails to disclose when a first DNA nanostructure that is objectively not a “nanoclew” somehow objectively becomes a “nanoclew”, e.g. RCA reaction condition variable(s) during nanostructure synthesis, as opposed to a non-“nanoclew” DNA nanostructure. 
The specification discloses forming a “nanoclew” using a template nucleic acid consisting of the nucleotide sequence of SEQ ID NO:3 (Figure 4), when circularized. However, the specification fails to disclose how to transform or modify a first reaction condition comprising a first template nucleic acid sequence comprising or consisting of SEQ ID NO:3, that does not create a “nanclew”, into a second reaction condition comprising said first template nucleic acid sequence, comprising or consisting of SEQ ID NO:3 that necessarily and predictably does create a “nanclew”. When, in the variable reaction conditions and resulting structures is the DNA nanostructure comprising or consisting of SEQ ID NO:3 objectively a “nanoclew” as opposed to a non-“nanoclew”? 
The specification fails to disclose when a first DNA nanostructure that is objectively not a “nanoclew” somehow objectively becomes a “nanoclew”, e.g. RCA reaction condition variable(s) during nanostructure synthesis, as opposed to a non-“nanoclew” DNA nanostructure.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

Response to Arguments
Applicant argues that Claim 1 has been amended for clarity.
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 1 continues to recite “nanoclew” (last word).
	 
3. 	Claims 1, 6-7, and 59-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The terms “nanoclew” and “woven nanoclew” are considered to lack adequate written description because the specification does not clearly define the terms. Rather, the meets and bounds of “nanoclew” and “woven nanoclew” appear to be an arbitrary and subjective determination. 
The specification discloses the DNA “nanoclew” as a “cocoon matrix” (pg 47, lines 18-19), whereby the DNA structure is “woven” by rolling circle amplification (pg 44, lines 28-32). The terms “woven” and “cocoon matrix” appear to be relative terms, for which the specification fails to disclose what does/does not objectively constitute “woven” or “cocoon matrix”.
A DNA nanostructure “woven” or otherwise synthesized by rolling circle amplification is not sufficient in and of itself to objective distinguish a first DNA nanostructure created by rolling circle amplification that is not a “nanoclew” from a second DNA nanostructure created by rolling circle amplification that is objectively recognized to be a “nanoclew”. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The instant claims are vast for encompassing an enormous genus of structurally undisclosed template nucleotide sequences. However, SEQ ID NO:3 (Figure 4) is the only species whose complete structure is disclosed that, upon circularization, will yield by rolling circle amplification a “nanoclew”. 
The specification fails to disclose the relevant identifying characteristics of the template nucleic acid sequence that necessarily and predictably yields a “woven nanoclew”, as opposed to a variety of different DNA nanostructures being formed rolling circle amplification and synthesis, e.g. DNA origami, tetrahedrons, nanotubes, nanoribbons, metamaterials, triangular “rungs, “bird nests”, hydrogels, and nanoflowers”.
The specification fails to disclose how to transform or otherwise modify a template nucleic acid sequence that forms, via rolling circle amplification and synthesis, DNA origami, tetrahedrons, nanotubes, nanoribbons, metamaterials, triangular “rungs, “bird nests”, hydrogels, and “nanoflower” structures into a template nucleic acid sequence that necessarily and predictably yields a “woven nanoclew”.
The instant specification fails to disclose how to transform or otherwise modify a first nucleic acid molecule that is not capable of forming a “woven nanoclew” upon during rolling circle amplification and synthesis into a second nucleic acid molecule that is now predictably capable of forming a “woven nanoclew”. 
The instant specification fails to disclose the nucleotide sequence that is a shared, common core sequence to  a first nucleic acid molecule that is not capable of forming a “woven nanoclew” upon during rolling circle amplification and synthesis into a second nucleic acid molecule that is now predictably capable of forming a “woven nanoclew”. 
Lee et al (Nature Nanotechnol. 7: 816-820, 2012) is considered relevant prior art for having taught the formation of DNA nanostructures woven by rolling circle amplification (pg 816, col. 1; Figure 4b). Lee et al taught wherein the circular DNA template naturally comprises a plurality of palindromic units (Figure S1). However, Lee et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”. Rather, Lee et al describe the structures as “DNA bird nest” (pg 816, col. 2). 
deVries et al (J. Controlled Release 172: 467-483, 2013) is considered relevant prior art for having taught the formation of DNA tetrahedron nanostructures (pg 469, col. 1) or DNA nanotubes (pg 474, col. 1; Figure 14) woven by rolling circle amplification. However, deVries et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”.
Ouyang et al (Small 9(18): 3082-3087, 2013) is considered relevant prior art for having taught the formation of DNA origami nanostructures woven by rolling circle amplification (Title; Figure 1). However, Ouyang et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”.
Zhu et al (J. Am. Chem. Soc. 135: 16438-16445, 2013; of record in specification) is considered relevant prior art for having taught the formation of DNA origami nanostructures woven by rolling circle amplification (Abstract; Figures 1-3). However, Zhu et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”. Rather, Zhu et al describe the structures as “DNA nanoflowers” (Title). 
Ali et al (Chem. Soc. Rev. 43: 3324-3341, March 18, 2014; of record in specification) is considered relevant prior art for having taught the formation of DNA nanostructures, such as DNA origami, nanotubes, nanoribbons, metamaterials, and triangular “rungs” woven by rolling circle amplification (Abstract; pg 3334, col. 1). However, Ali et al do not teach these DNA nanostructures to be “nanoclew” or “cocoon matrix”.
The claimed “nanoclew” structure appears to be dependent upon the nucleotide sequence of the circular molecule from which, during rolling circle amplification, said “woven nanoclew” is thus-formed. The specification discloses forming a “nanoclew” using a template nucleic acid consisting of the nucleotide sequence of SEQ ID NO:3 (Figure 4), when circularized. However, the one species of template nucleic acid sequence specifically disclosed, SEQ ID NO:3, is not representative of the genus of nucleic acid molecules because the genus is highly variant. Ali et al taught that changes in the DNA template (syn. nucleotide sequence) changes the structure of the resulting DNA products (pg 3324, col. 2), wherein said changes may include functionalization with DNA aptamers, DNAzymes, spacer domains, and restriction enzyme sites, variable nucleotide lengths and valencies (Table 1). However, the instant specification fails to disclose the structure, to wit, nucleotide sequence, of the circular molecule that necessarily and predictably forms said “woven nanoclew” during rolling circle amplification and synthesis. The prior art teaches a variety of different DNA nanostructures being formed rolling circle amplification and synthesis, e.g. DNA origami, tetrahedrons, nanotubes, nanoribbons, metamaterials, triangular “rungs, “bird nests”, hydrogels, and “nanoflowers”, each of which would appear to be structurally different from that which is presently recited. 
The claimed “nanoclew” structure appears to be dependent upon the reaction condition variables from which, during rolling circle amplification, said “woven nanoclew” is thus-formed. However, Lee et al taught reaction conditions comprising at least two variable parameters: the amount of time rolling circle amplification was allowed to proceed (R) and the amount of time multi-primed chain amplification (M) was allowed to proceed, RxMy (pg 816, col. 1), whereby different structures are obtained when each variable is manipulated, e.g. R4M1, R4M3, R4M6, R0M16, R1M16, R2M16, R8M16, or R20M0 (pg 818, col. 1; Figure 3). Different structures are formed using different template nucleotide sequences at the same reaction time (T1 vs T2; pg 16441, col. 1). Different structures form by changing the template concentration (pg 16441, col. 2). Zhu et al taught that the “nanoflower” structures and size changes in a wide range, by changing the assembly time and template sequences (Abstract), e.g. RCR3, RCR10, RCR15, RCR20, RCR24, and RCR30 (pg 16440, col. 2; Figure 3). Ali et al taught that the reaction conditions may be varied by changing the length of the nucleotide template, changing the valency of the RCA product, changing the molar ratio of reagents during RCA reaction, changing the distance between functional moieties, and/or changing the length of the spacer domain (Table 1). Thus, those of ordinary skill in the art recognized that the resulting DNA nanostructure changes in response to a plurality of different reaction variables. The instant specification fails to disclose the common core reaction conditions that necessarily create a “nanoclew”, as opposed to reaction conditions that do not create a “nanoclew”. The specification fails to disclose how to transform or modify a first reaction condition comprising a first template nucleic acid sequence comprising or consisting of SEQ ID NO:3 that does not create a “nanclew”, into a second reaction condition comprising said first template nucleic acid sequence comprising or consisting of SEQ ID NO:3 that necessarily and predictably does create a “nanclew”.
The specification fails to disclose when a first DNA nanostructure that is objectively not a “nanoclew” somehow objectively becomes a “nanoclew”, e.g. RCA reaction condition variable(s) during nanostructure synthesis, as opposed to a non-“nanoclew” DNA nanostructure.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of structurally undisclosed template nucleotide sequences and/or the plurality of different reaction condition variables that necessarily and predictably form a “woven nanoclew” upon rolling circle amplification, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

Response to Arguments
Applicant argues that Claim 1 has been amended for clarity.
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 1 continues to recite “nanoclew” (last word).
	 
4. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "by the nanoclew".  There is insufficient antecedent basis for this limitation in the claim because Applicant has cancelled prior recitation of “nanoclew”. 
Appropriate correction is required. 

5. 	Claims 1, 6-7, and 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the nanocapsule is encapsulated by the nanoclew".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if the nanocapsule encapsulated by the nanoclew (line 12) is the same or different nanocapsule encapsulated within the nanocage (line 8). 
The structure of the claimed system is unclear.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 
Appropriate correction is required. 

6. 	Claims 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 59 recites a method comprising the step of administering the composition of Claim 1 to a subject in an effective amount. Effective amount to do what?
	The claimed method requires no result achieved by the thus-administered nanocage/nanocapsule system of Claim 1. 
	The specification discloses the cargo molecule may be an enormous genus of structurally and functionally different molecules (e.g. pg 38, lines 1-8; Claims 60-61), each of which have their own respective ‘effective amount’, depending upon the result achieved. The specification also discloses the ‘effective amount” includes sufficient to deliver a cargo molecule and/or result in genome editing of a target cell, prevent development of, alleviate to some extent, one or more of the symptoms of a cancer or other abnormality being treated or diagnosed. The effective amount will vary depending  on the exact chemical structure of the nanocage or auxiliary agent, the location of the target cell, type of target cell, gene or other genome region being modified, the severity and/or type of the cancer or other disease, disorder, syndrome, or symptom thereof being treated, the route of administration, the time of administration, the rate of excretion, the drug combination, the judgment of the treating physician, the dosage form, and the age, weight, general health, sex and/or diet of the subject to be treated. "Effective amount" can refer to the minimal amount of a composition provided herein needed to elicit the desired effect and can result in delivery or administration of a lesser amount of an active agent included within the composition as compared to if the free active agent were used alone (e.g. not associated with a delivery vehicle, such as that provided herein) (pg 14, lines 19-34).
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)). The claim is considered indefinite because it is unclear what result is to be achieved from which to determine infringement of ‘effective amount’.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 1, 6-7, and 59-61 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhu et al (J. Am. Chem. Soc. 135: 16438-16445, 2013; of record) in view of Ke et al (NanoLetters 9(6): 2445-2447, 2009; of record), Crawford et al (Angew. Chem. Int. Ed. 52: 2284-2288, 2013; of record), Muro-Galindo et al (U.S. 2010/0151005; of record), Yan et al (Nature Nanotechnology 5: 48-53, 2010; of record), Xing et al (Adv. Materials 23: 1117-1121, 2011; of record), and Tang et al (U.S. 2011/0274682; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Claim 1 is directed to a system comprising: 
i) a substantially spherical nanocage produced by a process comprising synthesizing the single-stranded nucleic acid molecule by rolling circle amplification such that the single-strand nucleic acid molecule is woven upon itself to form a substantially spherical structure; 
ii) a cargo molecule coupled to, encapsulated by, or coupled to and encapsulated by the nanocage; and 
iii) a nanocapsule encapsulated within the nanocage comprising: 
a nuclease (release molecule) capable of degrading the nanocage; and 
a pH-responsive shell encapsulating the nuclease. 

Zhu et al is considered relevant prior art for having taught the formation of DNA origami nanostructures comprising one or more palindromic units (Figure S1) woven by rolling circle amplification, thereby forming a substantially spherical structure (Abstract; Figures 1-3; pg 16440, col. 1, “flower-like spherical structures”; Figure 3, legend, “spherical structures separated from each other to form small monodisperse NFs”), said substantially spherical nanocages comprising a cargo molecule, e.g. doxorubicin (pg 16442, col. 2; NF-Dox complexes). 
Zhu et al taught that although the DNA is densely packed, the substantially spherical nanocages have a porous surface structure (Figure 3; pg 16441, col. 1, “dense DNA packaging could be used for high-payload encapsulation in porous structures”; pg 16442, col. 2, “The
high density of DNA drug loading sequences and internal hierarchical structures makes NFs intriguing for high-capacity loading of therapeutics either by association with specific drug-loading sequences or by physical encapsulation in the internal porous structures”), and that the doxorubicin cargo is released from the substantially spherical DNA nanocages when inside the cell (e.g. pg 16443, col. 1, “Dox release kinetics”).
Zhu et al taught the substantially spherical nanocages feature size-tunability, exceptional stability, and ease of functionalization, thereby enabling the substantially spherical nanocages for versatile applications (pg 16444, col. 1). 

Zhu et al do not teach whereby the substantially spherical DNA nanocage encapsulates a nanocapsule encapsulating a protein. 
However, prior to the effective filing date of the instantly claimed invention, Ke et al is considered relevant prior art for having taught the formation of nucleic acid nanocages as molecular containers (Title; Figures 1-2), and taught “[T]he next obvious challenge is to encapsulate cargos (e.g., proteins, metallic nanoparticles, virus genes, and capsids) inside the DNA cage. Such cargo-vector assembly could be used for nanoparticle site-specific functionalization or target-specific delivery in which the DNA structure is labeled with target recognition tags outside it. One could also envision protecting an enzyme from proteases with the container, and at the same time allowing the encapsulated protein to be active, since small substrate/product molecules can access the container through the small holes in the DNA mesh (pg 2447, col. 2, conclusory ¶).

Ke et al do not demonstrate a reduction to practice whereby the DNA nanocage encapsulates a cargo, such as a protein. 
However, prior to the effective filing date of the instantly claimed invention, Crawford et al is considered relevant prior art for having taught the formulation of a DNA nanocage encapsulating a cargo or release molecule, to wit, a protein, whereby the cargo protein is released upon cleavage of the DNA nanocage via DNAse 1 nuclease (Figure 1). Crawford et al taught that DNA cage offers many advantages, for example, cages of dimensions similar to protein targets can be designed rationally to self-assemble in a single, rapid, and facile step. Examples of such DNA nanostructures range from polyhedra to much larger structures based on DNA origami (pg 2284, col. 1). 
Similarly, Muro-Galindo et al is considered relevant prior art for having disclosed DNA-based carriers (Abstract) comprising a cargo, such as small molecules or proteins [0081] or chemotherapeutic agents [0136] whereby said DNA-based carrier further encapsulates a nanocapsule, e.g. a DNA-based carrier is associated with a secondary carrier, e.g. liposome, polymeric carrier, polymersome, which may serve as a scaffold for the DNA-based carrier….forming a core-shell-type structure, whereby the DNA-based carrier is linked or not linked to the surface of the secondary carrier [0095-96]. 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concept of encapsulating a first nanocapsule within a DNA-based [nanocage] carrier. 

Neither Zhu et al, Ke et al, Crawford et al, nor Muro-Galindo et al teach/disclose wherein the nanocapsule encapsulating a protein comprises a pH-responsive shell. 
However, prior to the effective filing date of the instantly claimed invention, Yan et al is considered relevant prior art for having taught encapsulation of single proteins with a pH-responsive polymeric shell (Title, “single-protein nanocapsules”; Abstract, “nanocapsules…polymeric shell that can be engineered to either degrade or remain stable at different pHs”), thereby releasing the protein cargoes intracellularly (pg 51, col. 2). 
Xing et al is considered relevant prior art for having taught DNA hydrogels formed from self-assembling single-stranded nucleic acids (pg 1118, Scheme 1) for controlled drug delivery and release (pg 1117, col. 2). Xing et al taught that said DNA nanocages are capable of degrading in response to stimuli such as temperature or enzymatic activity (Title), to wit, restriction endonucleases (Scheme 1, legend; pg 1120, col. 1), and that the art previously recognized that DNA nanocages are capable of degrading in response to pH stimuli, thereby releasing the cargoes in a pH-controllable manner (pg 1117, col. 2). Xing et al taught that those of ordinary skill in the art had previously recognized that nucleic acids are naturally pH-responsive, "and released cargoes in a pH-controlled manner" (pg 1117, col. 2, citation 31, published 2009). A nucleic acid linker containing a restriction site would be cleaved by its corresponding restriction enzyme, and as a result, the hydrogel nanocages comprising this linker would be broken. As the DNA hydrogel nanocages modified with restriction sites only respond to their corresponding restriction endonuclease, this high specificity may be useful to trigger the controlled release of substances (pg 1120, col. 2). 
Tang et al is considered relevant prior art for having disclosed a nanocage comprising: 
i) a cargo molecule coupled to, encapsulated by, or coupled to and encapsulated by the nanocage, and 
ii) a nanocapsule comprising: 
a release molecule, wherein the release molecule is an enzyme having enzymatic activity, to wit, a protease capable of degrading the peptide-containing nanocage, and 
a stimuli-responsive shell encapsulating the release molecule, e.g. cross-linker cleavage sites cleavable by a protease, 
wherein the nanocapsule is coupled to or encapsulated by the nanocage (e.g. Figure 5C, [0059]). The released protease degrades the cross-linkers of the peptide-containing nanocage, thereby releasing the cargo. 

With respect to Claim 59, Muro-Galindo et al disclosed wherein the DNA-based carrier is administered to a subject in vivo [0145], e.g. intravenously [0149].
Tang et al disclosed said nanocage composition is useful for medical therapies, including the treatment of cancer in a subject, to deliver various cancer therapeutics [0017, 106, 113]. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cancer biology, and drug-delivery vehicles. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a nucleic acid nanocage of Zhu et al to further comprise a nanocapsule comprising a pH-responsive shell, said nanocapsule encapsulating a nuclease capable of degrading the nucleic acid nanocage with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts of: 
i) nucleic acid-based carriers may encapsulate a protein (Ke et al, Crawford et al) or a nanocapsule (Muro-Galindo et al); 
ii) designing and using DNA nanocages comprising stimuli-responsive linkers, e.g. nuclease/enzymatic activity stimuli (Xing et al); and 
iii) single proteins can be encapsulated within a polymeric shell (syn. single-protein nanocapsules) comprising pH-responsive/sensitive crosslinkers (Yan et al), thereby allowing the ordinary artisan to engineer the polymeric shell protecting the enzyme to either degrade or remain stable at different pHs, and thereby control release of the cargo molecule. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify a DNA nanocage composition to further comprise, more specifically, encapsulate, a nanocapsule comprising a stimuli-responsive shell and encapsulating a release molecule, wherein the release molecule is a nuclease capable of degrading the nucleic acid nanocage, with a reasonable expectation of success because: 
i) the prior art contained a “base” product, to wit, DNA nanocage (Zhu et al, Ke et al, Crawford et al), upon which the claimed invention can be seen as an improvement; 
ii) the prior art (Muro-Galindo et al; Tang et al) contained a known technique that is applicable to the “base” product, to wit, DNA-based carrier encapsulating a polymeric nanocapsule;
iii) the prior art (Tang et al) contained a known technique that is applicable to the “base” product, to wit, DNA nanocage, as the protease release molecule of Tang et al acts on the cleavable peptide linkers of the nanocage, which is functionally analogous to a nuclease release molecule acting upon the DNA nanocage (Xing et al); and 
iv) the ordinary artisan would have recognized that applying the known technique would have yielded predictable results, as proteins were previously recognized to be encapsulated by polymers comprising pH-responsive linkers, thereby releasing the protein release molecule in the appropriate pH environment (Yan et al), and DNA nanocages were previously recognized to be designed for responsiveness to enzymatic activity, more specifically nucleases (Xing et al), to thereby achieve controlled release of the cargo. 
The ordinary artisan would have been motivated to modify a DNA nanocage composition to further comprise encapsulate a nanocapsule comprising a stimuli-responsive shell and encapsulating a release molecule, wherein the release molecule is a nuclease capable of degrading the nucleic acid nanocage, because Muro-Galindo et al disclosed such a combination of a nanocage encapsulating a nanocapsule, Yan et al taught that the pH-sensitive nanocapsule is able to allow the nanocapsule to remain stable while in the circulation systems, and be degraded when inside the endosomes to release their protein cargoes (pg 51, col. 2), which would thereby enhance the efficiency of controlled release by the delivery platform, and Tang et al disclosed such a combination of a nanocage coupled to or encapsulating a nanocapsule comprising a stimuli-responsive shell and encapsulating a release molecule provides efficient long-term stability, high cell penetration capability, low toxicity, and efficient enzymatic-modulated specific degradability without affecting cargo function (Abstract), whereby the delivery system is adaptable to a wide variety of biological systems and medical therapies that would benefit from the delivery of selective cargo molecules to the interior of a cell [0017].
Zhu et al taught that although the DNA is densely packed, the substantially spherical nanocages have a porous surface structure (Figure 3; pg 16441, col. 1, “dense DNA packaging could be used for high-payload encapsulation in porous structures”; pg 16442, col. 2, “The
high density of DNA drug loading sequences and internal hierarchical structures makes NFs intriguing for high-capacity loading of therapeutics either by association with specific drug-loading sequences or by physical encapsulation in the internal porous structures”), and that the doxorubicin cargo is released from the substantially spherical DNA nanocages when inside the cell (e.g. pg 16443, col. 1, “Dox release kinetics”). Thus, those of ordinary skill in the art would reasonably expect the ions inside the cell would penetrate into the substantially spherical DNA nanocages such that the pH-responsive shell would respond to the changes in pH value(s) within the cell, e.g. upon internalization via endocytosis, transiting to the endosomal compartment. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 6-7 and 60-61, Zhu et al taught the substantially spherical nanocages comprise a cargo molecule, e.g. doxorubicin (pg 16442, col. 2; NF-Dox complexes). 
Muro-Galindo et al disclosed DNA-based carriers (Abstract) comprising a cargo, such as small molecules or proteins [0081] or chemotherapeutic agents [0136], e.g. used for the treatment of cancer [0151].
Tang et al disclosed said nanocage composition is useful for medical therapies, including the treatment of cancer in a subject, to deliver various cancer therapeutics [0017, 106, 113], wherein the cargo molecule is a chemotherapeutic, e.g. small molecular anticancer drugs [0017].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ali et al (Chem. Soc. Rev. 43: 3324-3341, March 18, 2014; of record) is considered relevant prior art for having taught the formation of DNA nanostructures woven by rolling circle amplification (Abstract; pg 3334, col. 1). Ali et al taught that RCA is a powerful tool in the development of bioassays and diagnostics in research, clinical and point-of care settings, and may find real-life applications in drug delivery and controlled release (pg 3337, col. 1). 

	Zhang et al (ACS Nano 8(2): 1130-1135, January 13, 2014; of record) is considered relevant prior art for having successfully demonstrated the encapsulation of one or more nanoparticles inside a DNA nanocage (Figure 1).

Juul et al (ACS Nano 7(11): 9724-9734, 2013; of record) is considered relevant prior art for having successfully demonstrated the encapsulation of an enzyme inside a DNA nanocage (Abstract; Figure 1). Juul et al taught an example whereby encapsulation of a transcription factor protein inside a DNA tetrahedron was achieved, allowing the entrapped protein to be released from the DNA cage by nuclease degradation (pg 9725, col. 1). 

Zhou et al (Angewandte Chem. Int. Ed. 51: 11271-11274, 2012; of record) is considered relevant prior art for having taught DNA dendrimers formed from self-assembling single-stranded nucleic acids (pg 11272, Scheme 1). 
The instant specification discloses that “nanocage” refers to a structure that can be formed of a nucleic acid, e.g. a single stranded nucleic acid, that can fold and interact with itself or other nucleic acids to form a three-dimensional structure that can be multilayered, and may contain voids (pg 18, lines 15-18), which is what Zhou et al taught (pg 11271, col. 1, Introduction, “void-containing structures”; illustrated in Scheme 1).
Zhou et al taught the DNA dendritic structures are based solely on DNA self-assembly, and can be applied for drug delivery (pg 11273, col. 2). 

Conclusion
9. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633